Citation Nr: 1103291	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 2000, 
for entitlement to service connection for an acquired mental 
disorder, to include major depression.

2.  Entitlement to an effective date earlier than June 13, 2000, 
for grant of a total disability evaluation on the basis of 
individual unemployability due to service-connected disability 
(TDIU).

3.  Entitlement to an initial rating higher than 70 percent for 
an acquired mental disorder-major depression.


REPRESENTATION

Appellant represented by:	American Red Cross




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, that granted service connection for major 
depression with an initial 70 percent rating, effective June 13, 
2000.  The same rating decision also granted a TDIU, also 
effective June 13, 2000.  The Veteran perfected an appeal of the 
initial rating and the effective dates.

In a February 2003 letter, the Veteran withdrew his request for a 
Board hearing, which a January 2003 Board letter informed him was 
scheduled for March 12, 2003.  See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  There was no formal or informal claim for an acquired mental 
disorder or a TDIU prior to June 13, 2000.

2.  The preponderance of the evidence indicates that during the 
initial rating period the Veteran's major depression has not 
manifested with total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. 

CONCLUSIONS OF LAW

1.  The legal criteria for an effective date earlier than June 
13, 2000, for entitlement to service connection for an acquired 
mental disorder-major depression, have not been met.  38 
U.S.C.A. §§ 5110, 5103, 5103A, 5107, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.400 (2010).

2.  The legal criteria for an effective date earlier than June 
13, 2000, for a TDIU have not been met. 38 U.S.C.A. §§ 5110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400 (2010).

3.  The requirements for an initial evaluation higher than 70 
percent for an acquired mental disorder-major depression, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.  The 
Board notes, however, that March 2006 and January 2008 RO letters 
informed the Veteran how effective dates are determined.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Earlier Effective Dates

Governing Law and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date of 
receipt of claim or date entitlement arose, whichever is later. 3 
8 C.F.R. § 3.400(b)(2)(i) (2004).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998).  Any communication indicating an intent to apply for a 
benefit under the laws administered by the VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought. See 38 C.F.R. § 3.155(a); 
see also Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the Court of 
Appeals For Veterans Claims' (Court) precedents and public 
policies underlying the statutory scheme).  To determine when a 
claim was received, the Board must review all communications in 
the claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  An application is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to 
claim benefits must be in writing in order to constitute an 
informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination. 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  Title 38 of the C.F.R., § 3.155(c), provides that when 
a claim has been filed which meets the requirements of 38 C.F.R. 
§ 3.151 or 38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.
According to the Court, however, 38 C.F.R. § 3.157 only applies 
to a defined group of claims.  See Sears v. Principi, 16 Vet. 
App. 244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as informal 
claims for disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the Veteran to seek service 
connection for a condition.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking treatment, 
does not establish a claim, to include an informal claim, for 
service connection.  As such, the medical records may not be used 
as claims of service connection.

Analysis

As noted earlier in the Introduction, the pertinent rating 
decisions granted the Veteran service connection, his initial 
evaluation, and a TDIU, as of the date his claim was received by 
VA, June 13, 2000.  The Veteran asserts in various written 
submissions that he started writing VA for help as of 1989, and 
asks for an effective date for his allowances in that year; or, 
in the alternative, 1998.  The Board must reject his assertions 
as against all evidence of record.

In February 1976, VA received a formal claim from the Veteran for 
service connection for a left leg disorder.  An April 1976 rating 
decision denied that claim, and there is no record the Veteran 
appealed it.  Private treatment records of 1971 related to that 
claim note his involvement in an automobile accident where he may 
have sustained a concussion.  The discharge summary notes a 
diagnosis of possible cerebral concussion syndrome, and he was 
discharged to the custody of his brother with the understanding 
his brother would see to the Veteran obtaining further medical 
treatment.  There is no reference to any complaints, symptoms, or 
findings of an acquired mental disorder.  Indeed, the noted 
treatment records noted the Veteran's symptoms were likely 
transitory.  Further, as already discussed, even if related to an 
acquired mental disorder, medical records may not serve as an 
informal claim for a disorder or disability not already service 
connected.  See 38 C.F.R. § 3.157.

April 2000 records of the Social Security Administration note the 
Veteran was awarded disability benefits administered by that 
agency for major depression and asthma, effective September 1999, 
the last month the Veteran worked full time.  As set forth 
earlier, VA received the Veteran's claim for VA benefits on June 
13, 2000.  The Board finds no correspondence in the claims file 
between April 1976 and June 2000 that might be deemed an informal 
claim for service connection.  As a result, the earliest 
effective date the governing law allows is that date.  See 
38 C.F.R. § 3.400(b)(2).

The Board discerns no need for lengthy discussion, as the 
evidence of record is clear that VA received the Veteran's only 
claim for an acquired mental disorder on June 13, 2000, and the 
RO made all allowances effective as of that date, to include the 
grant of a TDIU.  The RO would have been within the letter of the 
applicable law to have assigned an effective date in December 
2004, the date of the VA examination where a medical professional 
opined the Veteran's depression was connected to his active 
service, which is when entitlement technically arose, as it was 
later than the date his claim was received.  The Veteran has 
received the earliest effective date allowed, the date of his 
claim.  See id.  Thus, the benefit sought on appeal is denied.

The same applies for the date the Veteran was awarded a TDIU.  
The June 2005 rating decision granted the TDIU, effective the 
date his claim was received, June 13, 2000.  Although the Social 
Security Administration awarded its benefits effective 1999, the 
Board notes that agency factors age into whether benefits will be 
awarded, whereas VA's regulations require that age not be a 
factor.  Further, the Veteran's Social Security Administration 
benefits were also based on his asthma, which is a nonservice-
connected disability.  It is also noteworthy that the Board finds 
no evidence in the claims file that the Veteran's acquired mental 
disorder rendered him so disabled that he was unable to file a 
claim for VA benefits between September 1999 and June 2000.

A December 1999 report of Delaware County, PA, Psychological 
Services notes the Veteran's hospitalization in November 1998, 
from which he was discharged with a diagnosis of recurrent major 
depression with psychotic features.  The report notes the 
Veteran's polysubstance abuse was in remission and his alcohol 
abuse in partial remission.  There is no indication in the report 
that the Veteran was incapable of filing a claim, but the report 
does note that he was reasonably compliant with his prescribed 
medications.  Thus, the Board finds the preponderance of the 
evidence is against an effective date earlier than June 13, 2000, 
for the grant of a TDIU.  38 C.F.R. § 3.400.

Higher Initial Evaluation

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's major depression.  
Rather, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 
126.

Analysis

The history of this claim is set forth above.  The July 2005 
rating decision assigned the 70 percent rating, effective June 
12, 2000.  It also granted a temporary 100 percent rating for the 
period May 2, 2005, to June 30, 2005, due to the Veteran's 
hospitalization for treatment.  As the RO assigned the Veteran an 
initial rating of 70 percent, the Board will confine the review 
of his appeal to whether his major depression has met or 
approximated 100 percent disability at any time during the 
periods June 13, 2000, to May 1, 2005, and from July 1, 2005, 
forward.

The applicable rating criteria provide that, a rating of 100 
percent is assignable for total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

The record is sparse for the period between the time VA received 
the Veteran's claim in 2000 and his first VA examination in 2004.  
Nonetheless, the Board finds sufficient medical evidence to 
support a finding that the Veteran's depression did not meet or 
approximate 100 percent disabling at any time.

A March 2000 psychiatric examination report of examination 
conducted as part of the Veteran's claim with the Social Security 
Administration notes the examiner there observed the scarcity of 
records on the Veteran.  He presented for the examination alone 
and reported to the examiner that he had four prior psychiatric 
hospitalizations, the then most recent of which was in 1999 
secondary to suicidal impulses without any overt acts or self-
injury.  The report notes a significant history of illicit drug 
and alcohol abuse, and that the Veteran was recently reunited 
with his wife but still reported ongoing marital problems.  His 
most common mood was depressed, sleep was poor, and his 
concentration poor, as he reported he was easily distracted and 
could not finish tasks even when motivated.  He reported thoughts 
of hurting his wife but also noted it was not worth it.  The 
examiner noted the Veteran did not hear voices when sober, and 
that he was paranoid, having expressed continued fear of his wife 
discovering his philandering.

Of particular interest to the Board is that the report notes the 
Veteran lived with his wife, he attended to all of his activities 
of daily living independently, to include shopping and cooking.  
He used public transportation, paid most of his bills, and did 
most of his house cleaning.  Although he avoided people and 
tended to isolate, the examiner noted the Veteran communicated 
clearly, he attended church regularly, complied with requests, 
and was quiet and level headed.  His concentration problems were 
noted earlier.  He reported he had to write down everything, he 
felt slowed down and disorganized, became upset, anxious, and 
angry, at change, and others had to keep track of appointments 
for him, but he was punctual for most of his appointments.  The 
Veteran waxed back and forth as far as his ability to make 
decisions was concerned, and he was still safety conscious.

Mental status examination revealed normal motor behavior, without 
compulsive or stereotypic movements.  His affect was normal in 
range and intensity, and it was stable and appropriate.  His mood 
was bored, and his speech normal in rate, pressure, process, and 
articulation.  He denied any hallucinations, delusions, or 
suicide ideations during the interview.  He was oriented to time, 
place, and person, and his concentration was adequate, as shown 
by his ability to repeat three numbers backwards without error.  
Immediate memory was good, and intermediate memory was not 
impaired.  Long range memory was also adequate-as he could 
recall the names of Clinton and Bush.  Abstraction ability was at 
the concrete level, and his insight and judgment needed 
improvement.  The examiner noted the Veteran required assistance 
with handling his benefits, if granted, so as to avoid 
squandering them on drugs and alcohol-he had a history of 
splurging on people at bars.

The examiner rendered Axis I diagnoses of depression and 
polysubstance abuse, and assessed Axis V, Global Assessment of 
Functioning (GAF), at 40.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM-IV).  The Board notes that a GAF of 40 is at 
the top end of the range of 31 - 40, and it represents major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . . .).  
Although the GAF was assessed as 40, the examiner assessed the 
severity of the Veteran's impairment as mild to moderate.

The findings at the March 2000 examination show the Veteran's 
symptomatology to have been severe, but not so as to meet or more 
nearly approximate a 100 percent rating.  As set forth above, the 
examiner noted the Veteran still functioned independently, his 
impaired mental state notwithstanding.  He denied hallucinations 
or delusions, and he was not a threat to himself of others.  
Thus, the Board finds that, at the time the VA received the 
Veteran's claim, June 2000, his depression more nearly 
approximated the assigned 70 percent evaluation.  38 U.S.C.A. 
§ 4.7.  The examination report noted the last time the Veteran 
worked was in September 1999.  The Board finds that the impact of 
the Veteran's mental disorder on his ability to maintain 
employment is addressed by the allowance of the TDIU, which also 
was effective June 2000.

The December 2004 VA examination report notes that the findings 
provided the nexus for the grant of service connection.  The 
report notes that the Veteran was a good historian, as he 
suffered no impairment in thought process or communication, and 
he was generally cooperative with the examiner.  Although he 
exhibited bitterness towards VA and the claims process, the 
examiner noted the Veteran was emotionally appropriate and 
relatively unemotional throughout the interview.  The examiner 
noted the Veteran lived independently with his wife and two 
children, ages 13 and 18.  The Veteran reported that, while his 
wife paid the bills and made all financial decisions, he was able 
to maintain a checkbook and manage his finances if required.  The 
VA examiner assessed Axis V as 50, which denotes any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).

In light of the findings at the examination, the Board finds the 
Veteran's symptoms continued to more nearly approximate the 70 
percent rating.  38 C.F.R. § 4.7.  A higher rating was not met or 
approximated because the Veteran continued to be grounded in 
reality, he remained able to function independently, and he lived 
with his wife and children, which shows he had not completely 
lost the ability to form and maintain meaningful relationships.
The VA outpatient records show some fluctuation in intensity but 
not so much as to meet or approximate a 100 percent rating.  A 
June 2005 entry made during inpatient treatment noted the Veteran 
was possibly employable in a low stress, part-time job that had 
skilled mentoring.

In August 2005, the examiner noted the Veteran was fully alert 
and oriented, cooperative, and maintained good eye contact.  He 
denied suicide or homicide ideation, and his speech was coherent 
and goal directed.  He noted his mood was depressed and his 
insight and judgment was limited.  He was referred to therapy.  
The October 2005 entry notes the Veteran appeared more anxious 
than depressed.  He was accompanied by his two sons, he admitted 
having drank three beers the day prior, but he denied difficulty 
sleeping or loss of interest in usual pleasurable activities.

A January 2006 mental status examination notes the Veteran was 
alert, dressed with average care, and cooperative.  He was 
socially avoidant and reported sleep problems, but he denied any 
suicidal or homicidal ideation, hallucinations or delusions.  He 
was anxious, and his affect was flat, but he was fully oriented.  
The examiner noted that not all of the Veteran's medications had 
been refilled.  The examiner noted in February 2006 that the 
Veteran was not acting responsibly with his funds, and he was not 
taking his medications regularly.  An entry of a day later, 
however, notes the Veteran had not wasted his funds, but had 
allowed his children the use of his ATM card.  He denied any drug 
or alcohol use, and his wife did not challenge the denial.  The 
screener noted he was alert and fully oriented, his mood mildly 
depressed, but he did not exhibit any signs of psychotic thought.  
A June 2006 entry notes the Veteran had reported not being 
depressed the prior four weeks.

A January 2007 outpatient entry notes a two-question depression 
screen was negative.  The Veteran's therapy records note his 
family life with his wife and children.  Conflicts are noted and 
his reactions to them.  The salient point, however, is that the 
relationships still existed.  At the November 2007 therapy 
session, his mood was depressed and his affect non-labile and 
congruent.  Speech was normal in rate, tone, and prosody, 
logical, and goal oriented.  There was no evidence of psychotic 
symptoms, and his concentration, memory, and impulse control, 
were grossly intact.  Insight was limited.  His psychiatrist 
noted the Veteran had made good progress on his social skills, 
and he was no longer self-isolating, angry, and explosive at 
home.  He was described as a remarkable person who had helped his 
family become a functional unit.  There was a setback in January 
2008 when his teenage daughter ran away, but the findings do not 
include hallucinations or delusions or suicide or homicide 
ideation.  The therapist noted the Veteran's problem solving 
ability was overwhelmed by the event, and he was encouraged to 
attend therapy more frequently.

As of January 2009, the Veteran's records note symptoms of 
dysthymia with his depression but still no evidence of symptoms 
that met or approximated a 100 percent rating.  In March 2009 the 
Veteran denied any cravings for his past indulgence in drugs and 
alcohol.  He noted his kids were growing up and making some poor 
choices, and he was concerned for his family if something 
happened to him-as the kids did not help out.  He was not angry 
but disappointed.  The examiner assessed the Veteran's GAF at 60, 
and noted the depression was in partial remission.  In September 
2009 the Veteran's symptoms appeared to have increased in 
severity, but it also was noted that he was out of all of his 
medications and been off of them for several months.  His 
medications were brought up to date.

The January 2010 examination report notes the Veteran reported he 
was more involved with his children, but there also were times 
when his depression seemed to take over, and he could not stand 
to be around people.  He also reported suicidal thoughts but 
without intent.  The thought of the impact suicide would have on 
his family stopped him from acting on them.  He described his 
depression symptoms has cycling in and out-he was more 
functional at times than at other times, and he still had 
significant periods of isolation and withdrawal from life's 
activities.  The examiner noted the Veteran was appropriately 
dressed, and there was no abnormal psychomotor activity.  His 
speech was spontaneous, clear, and coherent, and he was attentive 
and cooperative.  Affect was appropriate, but he appeared 
concerned or confused during the interview.  His mood was anxious 
and depressed.  He was oriented to time, place, and person, but 
he was unable to do serial sevens or to spell a word forward and 
backwards.  Thought content was unremarkable, but thought process 
exhibited an overabundance of ideas.  He denied any delusions 
and, contrary to his last VA examination, he reported he slept 
for only about two hours and could not fall asleep again after 
awakening.  The examiner noted the Veteran interpreted proverbs 
appropriately.  He denied panic attacks and homicide ideation, 
and the examiner noted impulse control was fair.  The Veteran 
denied any problems with attending to his activities of daily 
living.  The examiner noted remote memory was normal but recent 
and intermediate memory were impaired.

In an April 2010 addendum to provide the GAF assessment that was 
omitted from the January 2010 report, the examiner noted the 
Veteran's symptoms fluctuated, but his overall functioning the 
prior two years was 48 - 50.  The Board finds that the 
preponderance of the evidence shows the Veteran's major 
depression has more nearly approximated 70 percent throughout 
this initial reporting period.  The evidence shows the 100 
percent rating has not been met or approximated, as the Veteran 
has not exhibited total occupation and social impairment.  The 
preponderance of the evidence indicates that during the initial 
rating period the Veteran's major depression has not manifested 
with total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  He has continued to live 
with his wife and children, even when his symptoms have been at 
their most severe, and he has not lost his ability to function 
independently-such as with attending to his activities of daily 
living and attending church on a regular basis.  As a result, the 
Board finds the 70 percent rating reasonably compensates the 
Veteran for his impairment due to his major depression.  
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434.

The Board has also considered the appropriateness of referral for 
consideration of a 100 percent rating on an extraschedular basis, 
but finds the Veteran's major depression does not present an 
exceptional disability picture.  The rating criteria considered 
in this case reasonably describe the Veteran's disability level 
and his symptomatology, which means his disability picture is 
contemplated by the rating schedule.  See generally Thun v. 
Peake, 22 Vet. App. 111 (2008).  As a result, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  
As noted above, the Board finds further that there is no factual 
basis for a staged rating for any part of the rating period.


ORDER

Entitlement to an effective date earlier than June 13, 2000, for 
entitlement to service connection for an acquired mental 
disorder, to include major depression, is denied.

Entitlement to an effective date earlier than June 13, 2000, for 
grant of a TDIU is denied.

Entitlement to an initial evaluation higher than 70 percent for 
an acquired mental disorder-major depression, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


